DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 24 January 2022 in which claim 4 was canceled, and claims 1, 5, 6 and 16 were amended to change the scope and breadth of the claims.
	Claims 1-3, 5-13 and 15-19 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s amendment, filed 24 January 2022, with respect to the rejection of claims 5, 6, 17 and 18 under 35 U.S.C. § 112(d), has been fully considered and is persuasive. Claim 4 has been canceled. Claims 5 and 6 have been amended to depend from claim 1. Claim 16 has been amended to recite “m+m’=1 and 2 is 60%-90%”. Claims 17 and 18 properly narrow the scope of claim 16. The rejection is hereby withdrawn.

Applicant’s amendment, filed 24 January 2022, with respect to the rejection of claims 1-3, 7-13, 15 and 19 under 35 U.S.C. §103 as being unpatentable over Ding et al., Gustot et al., Jiang et al., Azm et al. and Yang et al., has been fully considered and is persuasive.
Claim 1 has been amended to recite “and wherein in the mannuronic diacid composition, the total weight of mannuronic diacids with m+m’=1 and 2 is no less than 50% of the total weight of the composition.”. 
withdrawn. 

Applicant’s amendment and arguments, filed 24 January 2022, with respect to the provisional obviousness-type double patenting rejections over copending Application Nos. 17/256,889, 17/256,738, and 17/256,950, have been fully considered and are persuasive because the present claims are directed towards the treatment of a patient suffering from Parkinson’s disease while the aforementioned Applications are concerned with the treatment of diabetes, vascular dementia, and pain, respectively. 
There is no teaching, suggestion or motivation in the art that a composition useful for treating diabetes, for example, would also be useful for treating Parkinson’s disease. The rejections are hereby withdrawn.

Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-13 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-12 and 19-22 of copending Application No. 16/474,928 (reference application) in view of Ding et al. (CN106344592A, cited in the previous Office Action).
The claims of the reference Application teach a composition comprising a mannuronic diacid oligosaccharide composition comprising a mixture of mannuronic diacids that is the same as the presently 
Ding et al. teach a method of treating Parkinson’s disease, the method comprising administering a mannuronic acid oligosaccharide of formula (II), wherein n is an integer from 0-20 (claim 2), 0-10 (claim 3), 2-8 (claim 4) or 4 (claim 5). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards using a composition comprising a mannuronic diacid oligosaccharide of formula (III), n is from 1 to 9, m is from 0, 1 or 2, m’ is 0 or 1. The amounts of diacids and ratios claimed in the reference Application lie within the range recited in the instant claims, or overlap with the ranges recited in the instant claims. 
One having ordinary skill in the art would have been motivated to administer an effective amount of a mannuronic diacid oligosaccharide to a subject having Parkinson’s disease because Ding et al. expressly teach mannuronic acid oligosaccharide having structurally overlapping features to the claimed composition are effective for treating PD.
The instant claims are prima facie obvious over the claims of the reference Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 24 January 2022 have been fully considered but they are not persuasive. 
Applicant contends the ‘928 Application claims and teaches a method for treating a patient with senile dementia. 

Finally, Gustot et al. of record teach neurodegenerative disorders including Parkinson’s disease and Alzheimer’s disease share common pathological features. Specifically, Gustot et al. teach it is widely accepted amyloid fibril deposition largely contribute to disease pathology. Geng et al. of record teach mannuronic acid oligosaccharide of formula II with structurally similar features to the claimed composition as effective in inhibiting the formation of amyloid protein fibrils, and effective in the treatment of Alzheimer’s disease. 
The ordinary artisan would therefore have been motivated to use a composition known for treating neurodegenerative disorders to treat Parkinson’s disease with a reasonable expectation of success. The rejection is hereby maintained.

The following are additional provisional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards mannuronic diacid compositions having the same structure as those recited in the instant claims. For the sake of brevity, these have been summarized as below: 
claims 1-3, 5-13 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-22 of copending Application No. 17/256,854 in view of Ding et al. 

Claims 1-3, 5-13 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-22 of copending Application No. 17/256,853 in view of Ding et al. 
Thus, the instant claims are prima facie obvious over the claims of the copending Application.


Response to Arguments
Applicant's arguments filed 24 January 2022 have been fully considered but they are not persuasive. 
With respect to the ‘854 Application, Applicant contends the claims are directed towards treating a patient suffering from inflammation. 
The above argument is not found persuasive because claim 1 of the ‘854 Application is directed towards treating neuroinflammation. In addition, it shares structurally overlapping features with the mannuronic diacid of Ding et al. taught useful for treating Parkinson’s disease.
Finally, Gustot et al. of record teach neurodegenerative disorders including Parkinson’s disease and Alzheimer’s disease share common pathological features, including neuroinflammation. Specifically, Gustot et al. teach it is widely accepted amyloid fibril deposition largely contribute to disease pathology. Geng et al. of record teach mannuronic acid oligosaccharide of formula II with structurally similar features to the claimed composition as effective in inhibiting the formation of amyloid protein fibrils. 
The ordinary artisan would therefore have been motivated to use a composition known for treating neuroinflammation to treat Parkinson’s disease with a reasonable expectation of success. The rejection is hereby maintained.


maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623